UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4469
WOODY ALEXANDER CARTER,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-01-40)

                  Submitted: November 26, 2002

                      Decided: December 17, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew B. Banzhoff, Asheville, North Carolina, for Appellant.
Thomas Richard Ascik, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CARTER
                              OPINION

PER CURIAM:

   Woody Alexander Carter appeals his convictions and sentence of
consecutive terms of thirty-three and eighty-four months’ imprison-
ment for assault with a firearm during a bank robbery, aiding and
abetting, in violation of 18 U.S.C. §§ 2, 2113(d) (2000), and brandish-
ing a firearm during a bank robbery, aiding and abetting, in violation
of 18 U.S.C. §§ 2, 924(c)(1) (2000). Carter’s attorney has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), argu-
ing that Carter may have received ineffective assistance of counsel or
prosecutorial misconduct, but stating that, in his view, there are no
meritorious grounds for appeal. Advised of his right to file a pro se
supplemental brief, Carter has not done so. Finding no reversible
error, we affirm.

   Carter argues his counsel was ineffective. Claims of ineffective
assistance of counsel are generally not cognizable on direct appeal
unless the trial record conclusively establishes ineffective assistance
of counsel. See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). To allow for adequate development of the record, ineffective
assistance of counsel claims generally should be pursued in a 28
U.S.C. § 2255 (2000) proceeding. See United States v. Hoyle, 33 F.3d
415, 418 (4th Cir. 1994). Because review of the record in this appeal
does not conclusively establish ineffective assistance of counsel, we
conclude Carter’s claim should be brought, if at all, in a § 2255 pro-
ceeding, not on direct appeal. Carter makes no specific allegation of
prosecutorial misconduct, and none is apparent in the record on
appeal.

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Carter’s
convictions and sentence. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.
                      UNITED STATES v. CARTER                      3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED